DETAILED ACTION

This office action is a response to the application filed on 09/03/2019. Acknowledgment is made of applicant's claim for foreign priority based on an application JP2018-165661 filed on 09/05/2018. Claims 1-8 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0186082, hereinafter Lee) in view of Dragomir et al. (US 2016/0295352, hereinafter Dragomir).

Regarding claim 1, Lee discloses a terminal apparatus comprising: a first wireless communication circuit that conducts first wireless communication with a device under a first wireless communication scheme [Lee Figure 3 discloses an electronic apparatus 100 (e.g. a terminal) which includes a communication interface, controller, etc. (Lee Figure 3). The interface unit may support various 
A processor that causes the first wireless communication circuit to transmit setting information to the device, the setting information being required for the device to conduct second wireless communication under a second wireless communication scheme [Lee discloses that the electronic apparatus (terminal) may display the list of access points, receive wireless setting information (Lee paragraph 0201, Figure 11, step S1160); and transmit the setting information to the image forming apparatus (to the device). This information can be used to connect the device to the access point (i.e. connect device to the access point under a second wireless communication scheme) (Lee paragraph 0202)]. 
Lee further discloses that the electronic apparatus (terminal) includes a user interface to display the access points and receive a selection of the displayed access points, and a collecting unit may collect the wireless setting information (Lee paragraph 0018, Figures 4 and 5).
Lee does not expressly disclose the features of breaking a connection of the first wireless communication between the first wireless communication circuit and the device, and when receiving the setting information through the entry screen, establishing the connection of the first wireless communication between the first wireless communication circuit and the device.
However, in the same or similar field of invention, Dragomir discloses a method for multiple connection management (Dragomir abstract), where a connection may be disconnected between BT devices based on an event (Dragomir paragraph 0024, Figure 4B, 540). The flow passes to block 546 where a wait event (block 512, Figure 4A) may detect an ON event and reestablish the connection based on information available (Blocks 521, 522 Figure 4A, paragraphs 0022 and 0013).
As Lee discloses that the terminal receives network information through a user interface and collects wireless setting information (Lee paragraph 0018, Figures 4, 5 and 11); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Dragomir to have the features of breaking a connection of the first wireless communication between the first wireless communication circuit and the device, and when 

Regarding claim 2, Lee and Dragomir disclose the terminal apparatus according to claim 1. Lee and Dragomir further disclose wherein the first wireless communication circuit receives a list of access points from the device, the access points being found by the device, the access points supporting the second wireless communication scheme, the processor causes the display to display the received list [Lee discloses that the electronic apparatus (terminal) may display the list of access points, receive wireless setting information (Lee paragraph 0201, Figure 11, step S1160); and transmit the setting information to the image forming apparatus (to the device). This information can be used to connect the device to the access point (i.e. connect device to the access point under a second wireless communication scheme) (Lee paragraph 0202)], and after one of the access points in the list is selected, the processor causes the first wireless communication circuit to transmit the setting information to the device, the setting information being required from the device to connect to the selected access point under the second wireless communication scheme [The terminal transmits the information of the access point to which the device is to be connected and the wireless setting information to perform a connection with the access point to the device (Lee paragraphs 0202 and 0203)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Lee and Dragomir disclose the terminal apparatus according to claim 2. Lee and Dragomir further disclose wherein the processor receives a password through the entry screen as the setting information, the password being required to connect to the access point under the second wireless communication scheme [Lee discloses that the electronic apparatus (terminal) may receive wireless setting information (Lee paragraph 0201, Figure 11, step S1160); and transmit the setting information to the image forming apparatus (to the device). This information can be used to connect the device to the 

Regarding claim 4, Lee and Dragomir disclose the terminal apparatus according to claim 1. Lee and Dragomir further disclose wherein when breaking the connection of the first wireless communication between the first wireless communication circuit and the device, the processor stores, in a predetermined storage unit, information required to establish the connection of the first wireless communication between the first wireless communication circuit and the device [Dragomir discloses that when BT device is disconnected from the peer (Dragomir Figure 4B step 540), in the event that the device is bonded, the persistent information for the device is updated in the memory (Dragomir Figure 4B, steps 542-543, paragraph 0024)], and the processor uses the information stored in the storage unit to establish the connection of the first wireless communication between the first wireless communication circuit and the device [Lee further discloses that the flow passes to block 546 where a wait event (block 512, Figure 4A) may detect an ON event and reestablish the connection based on information available (Blocks 521, 522 Figure 4A, paragraphs 0022 and 0013)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 7, Lee discloses a wireless connection control method comprising: a first wireless communication step of conducting first wireless communication with a device under a first wireless communication scheme [Lee Figure 3 discloses an electronic apparatus 100 (e.g. a terminal) which includes a communication interface (Lee Figure 3). The interface unit may support various communication schemes such as Bluetooth, GSM, UMTS, LTE, etc. (Lee paragraph 0133). In one example (Lee Figure 11), the electronic apparatus may be connected to a printer device using Bluetooth (a first wireless communication scheme) (Lee paragraphs 0196 and 0197)];
A display step of displaying, in a predetermined display, an entry screen through setting information is to be input, the setting information being required for the device to conduct second wireless communication under a second wireless communication scheme; a connection control step of transmitting the setting information received through the entry screen to the device via the first wireless 
Lee further discloses that the electronic apparatus (terminal) includes a user interface to display the access points and receive a selection of the displayed access points, and a collecting unit may collect the wireless setting information (Lee paragraph 0018, Figures 4 and 5).
Lee does not expressly disclose the features of breaking a connection of the first wireless communication with the device when the display step is performed; and establishing the connection of the first wireless communication with the device when the setting information is input through the entry screen.
However, in the same or similar field of invention, Dragomir discloses a method for multiple connection management (Dragomir abstract), where a connection may be disconnected between BT devices based on an event (Dragomir paragraph 0024, Figure 4B, 540). The flow passes to block 546 where a wait event (block 512, Figure 4A) may detect an ON event and reestablish the connection based on information available (Blocks 521, 522 Figure 4A, paragraphs 0022 and 0013).
As Lee discloses that the terminal receives network information through a user interface and collects wireless setting information (Lee paragraph 0018, Figures 4, 5 and 11); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Dragomir to have the features of breaking a connection of the first wireless communication with the device when the display step is performed; and establishing the connection of the first wireless communication with the device when the setting information is input through the entry screen. The suggestion/motivation would have been to provide efficient management of multiple connections (Dragomir paragraph 0010).

Regarding claim 8, Lee discloses a non-transitory computer-readable storage medium storing a wireless connection control program, the wireless connection control program comprising: a first wireless 
A display function of displaying, in a predetermined display, an entry screen through setting information is to be input, the setting information being required for the device to conduct second wireless communication under a second wireless communication scheme; a connection control function of transmitting the setting information received through the entry screen to the device via the first wireless communication [Lee discloses that the electronic apparatus (terminal) may display the list of access points, receive wireless setting information (Lee paragraph 0201, Figure 11, step S1160); and transmit the setting information to the image forming apparatus (to the device). This information can be used to connect the device to the access point (i.e. connect device to the access point under a second wireless communication scheme) (Lee paragraph 0202)];
Lee further discloses that the electronic apparatus (terminal) includes a user interface to display the access points and receive a selection of the displayed access points, and a collecting unit may collect the wireless setting information (Lee paragraph 0018, Figures 4 and 5).
Lee does not expressly disclose the features of breaking a connection of the first wireless communication with the device when the entry screen is displayed; and establishing the connection of the first wireless communication with the device when the setting information is input through the entry screen.
However, in the same or similar field of invention, Dragomir discloses a method for multiple connection management (Dragomir abstract), where a connection may be disconnected between BT devices based on an event (Dragomir paragraph 0024, Figure 4B, 540). The flow passes to block 546 where a wait event (block 512, Figure 4A) may detect an ON event and reestablish the connection based on information available (Blocks 521, 522 Figure 4A, paragraphs 0022 and 0013).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dragomir, and further in view of Lee et al. (US 2017/0353981, hereinafter Lee_3981). 

Regarding claim 5, Lee and Dragomir disclose the terminal apparatus according to claim 4. Lee and Dragomir do not expressly disclose wherein the information required to establish the connection of the first wireless communication between the first wireless communication circuit and the device is contained in a Beacon signal that the first wireless communication circuit receives from the device.
However, in the same or similar field of invention Lee_3981 discloses a discovery and sync process where a device sends a discovery beacon to allow a terminal to discover the device and synchronize with the device, indicating information required to establish the connection between two devices (Lee_3981 paragraphs 0068, 0072, Figures 4 and 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Dragomir and Lee_3981 to have the features of wherein the information required to establish the connection of the first wireless communication between the first wireless communication circuit and the device is contained in a Beacon signal that the first wireless communication circuit receives from the device. The suggestion/motivation would have been to quickly and easily connect a device to an access point (Lee_3981 paragraphs 0010-0011). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dragomir, and further in view of Tachiwa (US 2016/0100394).

Regarding claim 6, Lee and Dragomir disclose the terminal apparatus according to claim 1. Lee and Dragomir do not expressly disclose wherein when no data is transmitted over a first preset period through the connection of the first wireless communication between the first wireless communication circuit and the device, the processor breaks the connection, and after breaking the connection in response to a fact that no communication data is present over the first preset period, the processor keeps the connection broken at least until a second preset period passes.
However, in the same or similar field of invention, Tachiwa discloses that the AP information requesting unit may wait for a predetermined period of time after the data is transmitted before disconnecting the connection (Tachiwa paragraph 0048); indicating breaking the connection when no data is transmitted over a first preset period. Tachiwa further discloses that the camera may disconnect BLE communication, and after another predetermined period has elapsed, it may establish the connection again (Tachiwa paragraph 0049). This indicates that the connection is broken at least until a second preset period has passed before being established again.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Dragomir and Tachiwa to have the features of wherein when no data is transmitted over a first preset period through the connection of the first wireless communication between the first wireless communication circuit and the device, the processor breaks the connection, and after breaking the connection in response to a fact that no communication data is present over the first preset period, the processor keeps the connection broken at least until a second preset period passes. The suggestion/motivation would have been to improve user convenience when information used for the connection is exchanged (Tachiwa paragraph 0009). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414